MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Dec 30 2020, 9:19 am
court except for the purpose of establishing
                                                                             CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT
Dennis F. McCrosson
Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA
James Eugene Surface,                                    December 30, 2020
                                                         Court of Appeals Case No.
Appellant-Defendant,                                     20A-SC-830
        v.                                               Appeal from the Marion County
                                                         Small Claims Court, Lawrence
                                                         Division
James Armstrong,
                                                         The Honorable Kimberly J. Bacon,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49K03-1908-SC-3628



Altice, Judge.




                                       Case Summary



Court of Appeals of Indiana | Memorandum Decision 20A-SC-830 | December 30, 2020                 Page 1 of 7
[1]   James Eugene Surface appeals the denial of his motion to correct error,

      following the entry of a $2309.81 judgment in favor of James Armstrong.

      Although Surface admitted that he shot out Armstrong’s vehicle window with a

      BB gun, he contends that the trial court abused its discretion in calculating

      damages and, therefore, the judgment must be set aside.


[2]   We affirm.


                                 Facts and Procedural History

[3]   On August 12, 2019, at approximately 1:30 p.m., Surface went to a Walmart

      parking lot in Lawrence and approached Armstrong, who was sitting in his

      parked GMC Yukon. The men did not know each other and never exchanged

      words. Surface drew a BB gun and shot out a window in Armstrong’s vehicle.

      Surface then fled the scene in a Jeep Cherokee.


[4]   Armstrong called 911 and immediately began chasing Surface. A short time

      later, Lawrence police officers stopped Surface’s speeding vehicle. As Officer

      Derek Byerly approached the Jeep, Surface—the sole occupant in the vehicle—

      stated that he did not know why the officers stopped him.


[5]   Officer Devin Randle, who was standing near the passenger side of Surface’s

      Jeep, noticed a black and yellow cartridge containing BBs and a BB pistol on

      the seat. Surface was ordered from the vehicle and the officers seized the gun,

      BBs, and a Co2 cartridge. The officers observed that the gun’s safety

      mechanism was not engaged and the pistol was ready to fire. Surface admitted


      Court of Appeals of Indiana | Memorandum Decision 20A-SC-830 | December 30, 2020   Page 2 of 7
      that he was at the Walmart earlier, but denied any involvement in the incident.

      Although the officers completed a police report, no arrests were made.


[6]   On August 21, 2019, Armstrong filed a small claims action against Surface

      seeking $6000 for damages to his vehicle, reimbursement for having his vehicle

      towed from his residence to a glass replacement company, and lost wages. At

      the small claims hearing that commenced on October 24, 2019, Armstrong

      testified that he worked as an independent contractor for a trucking company

      and missed three days of work because of the incident. The claimed missed

      days of work included the date of the incident, the day that his vehicle was

      towed to the auto glass repair company, and the day of trial. Armstrong offered

      “statements of account” into evidence from the XPO Logistics payroll

      company, establishing that he earned an average of $1500 per day when he

      worked. Plaintiff’s Exhibit 1, 3, 5.


[7]   Armstrong testified that there was a hole in the rear passenger window, the

      window had cracked and shattered, and shards of glass had fallen from the

      window and damaged the paint on the side of his vehicle. According to

      Armstrong, the numerous scratches to the side of his vehicle occurred when the

      pieces of glass fell from the broken window during the high-speed chase with

      Surface.


[8]   Several photos of the damaged vehicle were admitted into evidence, and

      Armstrong presented a written estimate from a glass company for $153.48 for

      the window replacement. Exhibits 4, 6. Armstrong also testified that the rear


      Court of Appeals of Indiana | Memorandum Decision 20A-SC-830 | December 30, 2020   Page 3 of 7
       passenger door will have to be removed and reinstalled because a vacuum could

       not reach all the glass shards with the door intact. Armstrong presented

       estimates from two different auto painting companies. One was for $1519.68,

       and the other was for $851.36. He also provided a receipt in the amount of $95

       for the towing charge.


[9]    Surface did not object to the admission of Armstrong’s exhibits or testimony.

       Following Armstrong’s presentation of evidence, Surface argued that

       Armstrong could not have missed any work because of the incident, there was

       no way the window could have shattered, and the shards of glass from the

       window could not have scratched Armstrong’s vehicle. Surface, however,

       admitted shooting out the window, stated it was “wrong,” and that it was “the

       dumbest thing [he ever did in his] whole entire life.” Transcript at 22.


[10]   Thereafter, the trial judge and the parties walked to the courthouse parking lot

       where Armstrong’s vehicle was inspected for damage. The trial court

       subsequently entered judgment for Armstrong in the amount of $2309.81.

       Surface filed a motion to correct error, challenging the damage award. The trial

       court denied the motion to correct error, and Surface now appeals.


                                      Discussion and Decision

[11]   At the outset, we note that Armstrong has not filed an appellate brief. When an

       appellee fails to file a brief on appeal, we may reverse the trial court’s decision if

       the appellant makes a prima facie showing of reversible error. Universal Auto,

       LLC v. Murray, 149 N.E.3d 639, 642 (Ind. Ct. App. 2020). In this context, prima

       Court of Appeals of Indiana | Memorandum Decision 20A-SC-830 | December 30, 2020   Page 4 of 7
       facie error is defined as error “at first sight, on first appearance, or on the face of

       it.” Orlich v. Orlich, 859 N.E.2d 671, 673 (Ind. Ct. App. 2006).


[12]   We employ a limited standard of review when addressing challenges to damage

       awards. Prime Mortgage U.S.A., Inc. v. Nichols, 885 N.E.2d 628, 655 (Ind. Ct.

       App. 2008). We do not reweigh evidence or judge the credibility of witnesses

       and consider only the evidence favorable to the award. Crider & Crider, Inc. v.

       Downen, 873 N.E.2d 1115, 1118 (Ind. Ct. App. 2007).


[13]   The computation of damages is strictly a matter within the trial court’s

       discretion. Romine v. Gagle, 782 N.E.2d 369, 382 (Ind. Ct. App. 2003), trans.

       denied. No degree of mathematical certainty is required in awarding damages,

       so long as the amount awarded is supported by evidence in the record. Husainy

       v. Granite Mgmt., 132 N.E.3d 486, 494 (Ind. Ct. App. 2019).


[14]   Although damages may not be awarded on the mere basis of conjecture,

       speculation, or guesswork, we will not reverse a damage award so long as the

       amount is within the scope of the evidence before the finder of fact. L.H.

       Controls, Inc. v. Custom Conveyor, Inc., 974 N.E.2d 1031, 1043 (Ind. Ct. App.

       2012). If there is any evidence in the record that supports the amount of the

       award, even if it is variable or conflicting, the award will not be disturbed.

       Prange v. Martin, 629 N.E.2d 915, 922 (Ind. Ct. App. 1994), trans. denied.


[15]   In this case, Armstrong testified that he missed work on the day of the incident,

       the day that he had his vehicle towed to the auto glass repair company, and on

       the day of trial. Armstrong also testified that he earns approximately $1500 per

       Court of Appeals of Indiana | Memorandum Decision 20A-SC-830 | December 30, 2020   Page 5 of 7
       day as an independent contractor for a trucking company and presented

       “statements of account” and receipts from the payroll issuing company in

       support of his claim for lost income. Plaintiff’s Exhibit 1, 3, 5.


[16]   As for the damage to his vehicle, Armstrong testified that there was a hole in

       the rear passenger-side door window from the BB and shards of glass had fallen

       and damaged the paint and scratched his vehicle. Armstrong presented written

       estimates for all anticipated repair costs and presented a towing cost receipt.

       Finally, the trial judge inspected Armstrong’s truck for damage following the

       presentation of evidence.


[17]   Notwithstanding the evidence at trial, Surface contends that the judgment must

       be set aside because Armstrong’s documentation in support of his damage claim

       was inconclusive and inconsistent and should not have been considered by the

       trial court. Surface also alleges that the falling glass could not have caused any

       scratches to Armstrong’s truck and there was no reason to have the vehicle

       towed when there appeared to be only a “small hole” in the window.

       Appellant’s Brief at 11.


[18]   Surface’s arguments that the judgment is not supported by the evidence is a

       request for this court to reweigh the evidence, which we will not do. See Steele-

       Giri v. Steele, 51 N.E.3d 119, 124 (Ind. 2016). In short, the damage award was

       within the scope of the evidence presented at trial. Thus, we decline to set aside

       the judgment.


[19]   Judgment affirmed.

       Court of Appeals of Indiana | Memorandum Decision 20A-SC-830 | December 30, 2020   Page 6 of 7
Riley, J. and May, J., concur.




Court of Appeals of Indiana | Memorandum Decision 20A-SC-830 | December 30, 2020   Page 7 of 7